         Case 7:19-cr-00330-KMK Document 33 Filed 11/10/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


United States of America


               - against-                                    19cr330(KMK)


Alexander Finley,                                            ORDER


                              Defendant.



THE HONORABLE ANDREW E. KRAUSE, U.S.M.J.


       The transcript of the bail hearing held in this matter on Monday, November 9, 2020

from 3:15 4:00 p.m. shall be maintained under seal until further order of the Court.


Dated: November 9, 2020
       White Plains, New York

                                                           SO ORDERED.



                                                           Andrew E. Krause
                                                           United States Magistrate Judge
